Spoppokd, J.
This suit appears to have been properly brought by virtue of an express provision of the Civil Code.
“The sales of immovable property or slaves, made by parents to their children, may be attacked by the forced heirs, as containing a donation in disguise, if the latter can prove that no price has been paid, or that the price was below one-fourth of the real value of the immovables or slaves sold, at the time of the sale.” O. C. 2419.
The views we may happen to entertain of the policy of laws cannot control, or in any way affect the legal rights of parties which may be submitted to us for adjudication ; we are not permitted to distinguish between odious laws and laws entitled to favor. C. C. 20.
The District Judge, after hearing the witnesses, came to the conclusion that the sale in question contained a donation in disguise, and that no price was paid by the vendees; and he has given his reasons for judgment in a learned and elaborate opinion.
After a careful scrutiny of the evidence, a majority of this court are unable to dissent from his conclusions.
The plaintiffs are forced heirs of the deceased vendor, Antoine Dupwy, being his children by his first marriage.
The defendants, his vendees, are his daughter by a second marriage, and her husband, Dupont.
The sale was made to the defendants jointly, and produces in substance the same effect as if made to the wife alone, for in that case the property would have vested in the community if it passed at all. The petition expressly put at issue the verity of the sale; but the vendees have made no attempt to prove that a price was paid, except by showing that Dupont was an industrious man, and had money.
On the other hand, the negative is supported by strong circumstantial evidence, the only evidence of which the nature of the case seems to admit.
The sale purports to have been made about six years before the death of Dupwy. It comprised half his land and all his slaves. But no change of possession followed the deed. The defendants exercised no act of ownership until Dupuy died. For nearly six years, and up to the moment of his death, the pretended vendor, although his vendees lived in his house, continued to control the property exclusively, as owner, cultivating the soil and working the slaves, calling them his land and his slaves, and giving them in to the Parish Assessor as his own.
■On one occasion, long after the pretended sale, ho made oath before the As*228sessor that the land and slaves in question wore his, in the presence of Dupont, one of his vendees, and without contradiction from him.
Under these circumstances, it is difficult to suppose that the parties regarded the sale as a reality.
The only reasonable hypothesis is, that it was resorted to as a device, to take effect only after the death of the vendor, by shifting the regular course of descent in favor of his child by the last marriage.
That no price was paid, may be inferred not only from the circumstance that the parties never, during- the partnership, treated the sale as a contract having a real existence, but from the facts that Dupuy never acquired any other property after the sale, and that no money was found in his succession at his death. He continued actively engaged in planting after the sale as before, and nothing is suggested to render it probable that he spent more than he made.
Dupont had some money, it is true, but he bought slaves from other persons, paid for them, and took possession.
We find in the record no legal evidence that he paid a dollar to Dupuy, and sufficient presumptive evidence that he did not.
With the District Judge we think he should derive no benefit from his own extra-judicial statements, made after the controversy arose.
The rule that simulated contracts of a father, when attacked by his forced heirs are only to be set aside in so far as they impair the Ugitime of the heirs, does not seem to apply to the case of a simulated sale of land or slaves to a favorite child. O. 0. 2419, 1305-6-7-8-9-10, 1326, 1488.
The District Judge decreed that the sale should be set aside, and the property declared to belong to the succession of Antoine Dupuy. It would have been more formal to have declared the sale a disguised donation to the daughter, and decreed that she should collate the property in a partition to be made hereafter among the heirs of Dupuy. “The advantage which a father bestows upon his son, though in any other manner than by donation or legacy, is likewise subject to collation. Thus, where a father has sold a thing to his son at a very low price, or has paid tor him the price of some purchase, or has spent money to improve his son’s estate, all that is subject to collation.” 0. 0. 1326.
.As there is enough in the record to show that the decree, as rendered by the District Judge, will produce substantially the same result as a more formal judgment it need not be disturbed.
Judgment affirmed, with costs.